 1

 2

 3
                                                                   JS-6

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11       JOHN JOSEPH W.,1                            Case No. 2:18-cv-06439-AFM
12
                            Plaintiff,
                                                     JUDGMENT
13
               v.
14
         ANDREW M. SAUL,
15
         Commissioner of Social Security,
16
                            Defendant.
17

18            In accordance with the Memorandum Opinion and Order Affirming Decision
19   of Commissioner filed concurrently herewith,
20            IT IS ORDERED AND ADJUDGED that the Commissioner’s decision is
21   AFFIRMED.
22   DATED: 8/14/2019
23

24                                               ___________________________________
                                                      ALEXANDER F. MacKINNON
25                                               UNITED STATES MAGISTRATE JUDGE
26

27
     1  Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
     5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
